IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00030-CV

FORREST PONTIAC-BUICK-GMC TRUCKS, INC.,
                                    Appellant
v.

THOMAS M. PERNELL, AS TRUSTEE
OF THE PERNELL FAMILY TRUST,
                                                             Appellees



                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. C200400588


                           MEMORANDUM OPINION


       Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

It states that the trial court granted Appellant’s motion for new trial and that this appeal

is moot.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The appeal is dismissed.
                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed April 21, 2010
[CV06]




Forrest Pontiac v. Pernell                                  Page 2